Mr. Justice Scott delivered the opinion of the Court: This suit was originally commenced before a justice of the peace, and, on the trial of defendant’s appeal in the circuit court, substantially the same judgment rendered as was rendered in the lower court. One ground of error insisted upon is, the circuit court had no jurisdiction of the subject matter of the suit when it assumed to try the cause and pronounced judgment. As the action was for goods sold and delivered for a sum within the jurisdiction of a justice of the peace, and as the parties on both sides appeared and entered upon the trial without objection, it is difficult to understand what was wanting to confer jurisdiction upon the circuit court. It is said that court did not acquire jurisdiction because the transcript of the' proceedings in the lower court was not filed ten days before the commencement of the term of court to which the appeal was taken,—but that was not essential to confer jurisdiction on the court when the parties all appeared without objection for that reason, and tried the case on its merits. Had the party now complaining made no appearance in the circuit court, then, under the decision in Hayward v. Ramsey, 74 Ill. 372, the court would have had no jurisdiction to try the cause in his absence. There was no error in permitting the deposition taken to be read in the trial before the justice of the peace, to be read on the trial in the circuit court. It was taken in the cause pending between the parties, upon due notice, in strict accordance with the provisions of the statute, and it was competent to read it on the trial of the cause de novo in the circuit court on -defendant's appeal. The judgment will be affirmed. Judgment affirmed.